Title: To John Adams from François Adriaan Van der Kemp, 1 September 1796
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kemp-mik Oneida Lake 1 Sept. 1796.

Though I was not fortunate enough to See Dr Belknap and Morse, as you Excellencÿ kindly intended, there they went not so far to the western as the place of mÿ abode. the first of these Gentleman favour’d me with an Letter, and included yours of Jan. 3th. How retired my way of living maÿ be, to which I am obliged as wel as inclined, I Should have rejoiced—at becoming acquainted with Such estimable characters, as your Excell: condescended to recommend to me.
Considerable events have taken place in Europe Since my last—and I am verÿ doubtful, if these shall not be Succeeded by others—perhaps no less astonishing, than what had been blending the eÿes of our modern daylÿ Politicians. France made one bold Step—but time alone will prove, it was a Step towards a gradual perfection—or that She—being entirely wearied—changed alone her posture and outward appearance—the Same Seeds of fermentation destroying Secretly the most noble vital parts. for the benefit of mankind we maÿ wish that the first maÿ be true, but, if we consult with past ages and the dominant national Character, then yet, with the warmest wishes for their prosperitÿ, we maÿ doubt at the happÿ issue of their Arduous Struggle. Perhaps Sir! I have alreadÿ been too long removed of the Scene of action, to appreciate the real value of men and things—and it will not be a deadly Sin in an inhabitant of the Western words—if he is a Little more or less mistaken in his guessings about the Political evenements of the continent. But, Should it not be possible, that by his new constitution a School was opened for new divisions and that it was only intended by the few, to throw a veil over their true intention, and cover a plan—not yet organised—alone in embrÿo?
I know your Excell. wil rather excuse mÿ ravings in Politics, than if I could commit the Same blunders in morals, but I cannot yet discover the contradiction. Whÿ different members of the Directorÿ—of different Sentiments—principles and vices—may not allure a considerable number among the Ancients and five hundred in their opinions and divide So the whole Communalty in a Duum- or Triumverate—neither it Seems to me an absurditÿ among a nation—So warm—So Sensible So electric—that one of the Directorÿ—a man of Superior talents—a Guise by example—after having captivated the mob bÿ Some happÿ or Splendid atchievements, favoured bÿ the circumstances of time, maÿ get Such an ascendent in the council of the ancients—orand 500—or Self alone in the latter assemblÿ—that this Bodÿ—was—with—or against its will—obliged by an intoxicated Populace to wrap a civic crown—easy changed with a diadem—around the head of this Dis-intrested Patriot—The Victories of this nation, in the mean time Shall eternise her name in the Annals of Libertÿ, and the battle of Lodi will afford a fresh proof, that the Valours of the best-disciplend troops fals too Short by the undaunted intrepidity of her Votaries—Your Excellencÿ shall expect that I am not Silent with regard to the Dutch—but what Shall I Saÿ—in knowing Scarce yet, where to Set mÿ foot; to look quietly around, to distinguish the objects and appreciate them—If the Dutch People has preserved more of a National Character—and Patriotism, than I believed in the years—from 81-87—If theÿ can become Superior to partÿ-prejudices—and make a generous Sacrifice of the private Interests of provinces—Cities in each of them—of individuals—If the majoritÿ—as wel as the pars potior—are united—without any Controul from abroad—if they are Sure, that France nevel will—(Selvs not if bÿ this trifle—They could obtain the utmost of her wishes—betraÿ the Dutch to England and Prussia—just as She betray’d them in 87—and if the Dutch then can agree to adopt a good constitution, and return to the good faith—industrÿ—and frugal life of their Ancestors, then the Descendents of the Vanquishers of Philip will be again by their virtues the astonishment of their contemporaries of Posterity—But, Sir! there is yet So much wanting to compleat this collection of ifs—that I am yet verÿ anxious about the issue. It Seems to me, as of the Principal Leading men were of the Old Aristocratical faction—they are, the best—the ablest—and most desinterested Some of the Democratical party of that time, equal to the former in abilities and dis-intrested views—are again in the minoritÿ—It is not to be feared again—if the virtuous of both parties can not be reconciled together—that both will be overpowered bÿ a , Lurking in the darkness—and adsisted—in the prop  bÿ the vicious—profligate and unprincipled maj—I hope, that I Soon maÿ sited by your Excellency as a false Prophet—though I never wish to return again in that once beloved Countrÿ—though the most Scanty circumstances may be my Share—trough the rest of my days—in the lonely woods—I am, and Shall remain a wel-wisher of the Dutch, and would rejoice, if they became a free, independent People, and formed them Selves a Constitution what ensured them peace and prosperitÿ—
Favour me with the continuance of your remembrance—permit me, to recommend my whole family to your Excell. obliging attention, and allow me to remain with Sentiments of the highest consideration and esteem / Sir! / Your Excell: obliged and / most humble St.
Fr Adr vanderkemp